 


109 HR 161 IH: Healthy People, Healthy Choices Act of 2005
U.S. House of Representatives
2005-01-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 161 
IN THE HOUSE OF REPRESENTATIVES 
 
January 4, 2005 
Ms. Millender-McDonald introduced the following bill; which was referred to the Committee on Energy and Commerce
 
A BILL 
To authorize the Director of the Centers for Disease Control and Prevention to conduct minority health programs. 
 
 
1.Short titleThis Act may be cited as the Healthy People, Healthy Choices Act of 2005. 
2.FindingsThe Congress finds as follows: 
(1)There is a critical need for the Congress to lead the Federal Government in making sure that members of minority populations are guaranteed access to adequate health care. 
(2)In the United States, an estimated 108 million or 61 percent of adults are considered to be overweight or obese. 
(3)High rates of obesity are associated with a greater incidence of diseases including heart disease, diabetes, and various forms of cancers including breast, uterine, and colon cancer among others. 
(4)A lack of access to culturally sensitive medical care and guidelines for healthy eating and exercise habits contributes to poor health outcomes for minority citizens. 
(5)Among members of ethnic minority populations, the rates of obesity and disease are increased markedly. 
(6)According to the 2001 Behavioral Risk Factor Surveillance System of the Centers for Disease Control and Prevention, more than one third or 34.7 percent of African-American adults reported no leisure-time physical activity. 
(7)Among African-American women, 28.4 percent are inactive, meaning they engage in less than 10 minutes per week of moderate physical activity, as well as 20.8 percent of African-American men. 
(8)Rates of physical activity are low for both African-American men and women, with 40.3 percent of men and 31.4 percent of women participating in a regular fitness routine. 
(9)Among Latino- or Hispanic-American adults, 39.8 percent are not physically active, as compared to only 22.5 percent of non-Latino white adults. 
3.Minority health programs 
(a)Public outreach campaignsThe Director of the Centers for Disease Control and Prevention (in this Act referred to as the Director) shall conduct public outreach campaigns to increase the awareness of African Americans and other minority populations, particularly those who are disproportionately impacted by higher incidences of obesity and related diseases, about the following: 
(1)Nutrition and fitness generally. 
(2)Access to, and the affordability of, healthy foods and dietary supplements. 
(3)The need for health promotion to African Americans and other minority groups. 
(4)How to prepare inexpensive, healthy meals. 
(5)How to incorporate dietary supplements and physical activity into daily life. 
(b)Grants to promote healthy eating and exercise 
(1)GrantsThe Director may make grants to not-for-profit organizations servicing medically underserved populations for the promotion of healthy eating and regular exercise habits among minority communities. 
(2)Use of fundsA grantee may use funds received under this subsection to provide information about proper nutrition and increased physical activity. 
(c)Grants for training and demonstration projects 
(1)Sense of CongressThe Congress applauds the efforts of the Centers for Disease Control and Prevention to eliminate racial and ethnic disparities in health through the Racial and Ethnic Approaches to Community Health (REACH) 2010 program. 
(2)GrantsFor the purpose of eliminating racial and ethnic disparities in health, the Director may make grants to State educational agencies, local educational agencies, and community organizations to conduct training events and demonstration projects for children and their parents in communities with a significant population of African-American, Latino, Asian-Pacific-Islander, or other minority individuals. 
(3)DefinitionsFor purposes of this subsection, the terms State educational agency and local educational agency have the meanings given to those terms in section 9101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801). 
(d)Grants for healthy food productsThe Director may make grants to community organizations to encourage manufacturers of healthy food products to make their products available at a discount in communities with significant minority populations to promote better health outcomes. 
(e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for each of fiscal years 2006 through 2011. 
 
